DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the following problems.  
A first housing and a second housing recited in claim 17 are not identified and point out with corresponding reference numbers and lines for these two housings.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second surface of the gasket contacting the first pad must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Figure 3b only shows the gasket 21, where the upper surface of the gasket 21 is contacting with the liquid supply 34 and the bottom surface of the gasket 21 is contacting with the leads 3, 3'.  None of the surfaces of the gasket 21 is contacting with the first pad 13.  Therefore, it is not clear how a surface of the gasket 21 can contact with the first pad 13.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 

Specification
The abstract of the disclosure is objected to because the present abstract includes a phrase, "may be", which makes the abstract indefinite because this phrase "may be" refers to a possibility when the claimed invention is an electronic device that either works according to its design or it does not work.  
Correction is required.  See MPEP § 608.01(b).
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: a first housing and a second housing.  The present specification does not describe a first housing and a second housing with corresponding reference numbers.  Therefore, the first and second housings cannot be clearly identified in the drawings.  

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 7 (counting space between paragraphs) recites, "a first pad, the first pad, the first pad".  It seems that "the first pad" is repeated twice.  Therefore, the examiner suggests the applicant to delete one of "the first pad" recited in line 7. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1-20, the heating section is in contact with a first pad (claim 1) or a first pad and a second pad (claims 6 and 15), the first pad and the second pad comprising a liquid-conducting electrically insulating material for conducting liquid to the heating section.  In addition, only claim 18 recites that a second surface of the gasket is contacting the first pad.  However, all the figures of the drawings do not show the first and second pads 13, 13' in contact with a liquid supply 34 in order to conduct liquid to the heating section 6.  Figure 3a shows the liquid supply 34, the first and second pads 13, 13', the first and second leads 3, 3' connected with the plurality of electrically conductive fibers 2.  Also, Figure 3b shows the upper surface of the gasket 21 being in contact with the liquid supply 
Claim 2, lines 3-4 recite, "the heating section in contact with the first and second pads, for conducting liquid to the heating section."  It is not clear how the first and second pads can conduct liquid to the heating section without liquid.  Claims 1 and 2 do not recite any liquid.  
Claim 18 recites, "a first surface of a gasket contacting the liquid supply and a second surface of the gasket contacting the first pad".  In the drawings, only Figure 3b shows the gasket 21, where the upper surface of the gasket 21 is contacting with the liquid supply 34 and the bottom surface of the gasket 21 is contacting with the leads 3, 3'.  None of the surfaces of the gasket 21 is contacting with the first pad 13.  Therefore, it is not clear how a surface of the gasket 21 can contact with the first pad 13.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093. The examiner can normally be reached Monday-Friday, 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2831